--------------------------------------------------------------------------------


CERTIFIED TRUE TRANSLATION
SLOVO & DELO TRANSLATION SERVICES

EMPLOYMENT AGREEMENT

Saratov March 27, 2008

1. PARTIES OF AGREEMENT

Crown Oil & Gas LLC (Moscow), sole shareholder of ATTIK-NEFT LLC, represented by
General Director, hereinafter referred to as "Employer", on one hand, and Mr.
Bogomolov Stanislav Vladimirovitch, hereinafter referred to as "Employee", on
the other hand, concluded the present agreement.

2. SUBJECT OF AGREEMENT

Employee Bogomolov Stanislav Vladimirovitch is appointed General Director of
ATTIK-NEFT LLC.

3. TYPE OF AGREEMENT

The present agreement is agreement of secondary employment.

4. DURATION OF AGRREMENT

The present agreement is for a fixed-term from March 27, 2008 until December 31,
2010.

5. PERIOD OF DUTIES

Start of duties: March 27, 2008

End of duties: December 31, 2010

Employee undertakes to start executing its duties (article 7) under the present
agreement from March 27, 2008.

6. TRIAL PERIOD

There is no trial period.

7. RIGHTS AND DUTIES OF EMPLOYEE

7.1. Employee has the following rights:

7.1.1. Assignment of work under the present agreement.

7.1.2. Workplace, in accordance with government standards and
administrative-organizational documents of enterprise on occupational safety and
health.

7.1.3. Full and accurate information on labor conditions and labor
protection/safety requirements at the workplace.

7.1.4. Protection of personal data.

7.1.5. Duration of working hours in accordance with labor legislature of Russian
Federation.

7.1.6. Receipt of salaries and other types of remuneration within established
period.

7.1.7. Guarantees and compensations, according to Russian laws.

7.1.8. Professional training and re-education.

7.1.9. Entry to and participation in public organizations for defense of its
rights, freedoms and legitimate interests.

7.1.10. Participation in business management in accordance with Russian laws.

1 / 3

--------------------------------------------------------------------------------

7.1.11. Defense of its rights, freedoms and legitimate interests by all means
not contradicting Russian laws..

7.1.12. Settlement of individual and collective labor disputes, including the
right for a strike, in cases and in order in accordance with Russian laws.

7.1.13. Compensation for damages, inflicted during execution of duties, as well
as compensation for moral injury in accordance with Russian laws.

7.1.14. Employee undertakes to execute the following duties:

- general and functional responsibilities, stipulated in job description of
General Director No.1 of March 27, 2008.

8. RIGHTS AND DUTIES OF EMPLOYER

Employer must:

8.1.1. Observe Russian laws, local regulatory legal acts, terms of employment
agreement in relation to Employee.

8.1.2. Provide work, stipulated by present agreement.

8.1.3. Organize working conditions in accordance with norms and rules under
Russian laws.

8.1.4. Provide conditions for safe and efficient work of Employee.

8.1.5. Equip workspace of Employee in accordance with health regulations and job
safety rules.

8.1.6. Provide Employee with documents, equipment, instruments and other means,
necessary for adequate execution of job responsibilities.

8.1.7. Pay Employee's salary under present agreement in a timely manner with pay
days on the 5thand 20thworking day of every month.

8.1.8. Provide complementary social insurance coverage in accordance with
Russian laws.

8.1.9. Compensate damages, inflicted to Employee in the course of execution of
duties under present agreement, and compensate moral injury in accordance with
Russian laws.

8.2. Special responsibilities of Employer on provision of working conditions:
no.

9. WORK-REST SCHEDULE

9.1. Employee has a short working day of four hours per day.

9.2. Total working hour should not exceed 20 hours per week, except for cases,
provided for in Russian legislation.

9.3. Employee is afforded with:

-             Lunch break of 60 minutes;

-             Days-off – Saturday and Sunday;

-             Public holidays;

9.4 Employee has an annual paid vacation of 28 calendar days. Vacation in the
first year is afforded only after six months of uninterrupted work. Vacation in
the second and following years of work can be afforded in any time during the
year in accordance with the order of annual paid vacations. Employee may be
afforded a short unpaid vacation for family reasons and other legitimate
reasons. The annual paid vacation may be divided in several parts, with at least
one part of 5 calendar days.

2 / 3

--------------------------------------------------------------------------------

10. WAGE CONDITIONS

10.1. Employee has:

- post salary (base salary) in accordance with company's payroll plan.

10.2. Salary and other types of remuneration under present agreement are to be
paid to Employee in Russian currency via transfer to indicated bank account of
Employee.

11. OTHER TERMS

11.1. Any disputes or disagreements, occurring between parties during execution
of duties under present agreement, are to be resolved in accordance with Russian
laws.

11.2. The terms of present agreement can be modified under mutual agreement in
accordance with Russian laws.

12. FINAL PROVISIONS

12.1. Employment agreement is concluded in two originals having equal legal
power, one original for Employee and another for Employer.

12.2. Data of signing of agreement is March 27, 2008.

Signatures of parties:       EMPLOYER EMPLOYEE CROWN OIL AND GAS LLC BOGOMOLOV
Stanislav Vladimirovitch Moscow, Russian Federation  

3 / 3

--------------------------------------------------------------------------------